El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
Juan B. Seín intervino como tercerista en nn pleito pen-diente en la Corte de Distrito de Aguadilla y en su demanda de tercería alegó:
“2. Que el demandado Jesús Ma. González, en un pleito enta-blado contra el otro demandado Rafael García Soler, ante esta Iíon. Corte en cobro de una suma mayor de seiscientos dollars embargó como de la propiedad del demandado el diez por ciento que a dicho Rafael García Soler adeuda el Municipio de Lares como contratista que dicho García Soler fué de la construcción del acueducto del pueblo de Lares; y que dicho embargo fué efectuado en 14 de abril de 1916.
“3. Que para la fecha del embargo y desde el 26 de enero de 1916, el demandante Juan Bautista Seín, era y es dueño’ ele esa suma del diez por ciento que el Municipio de Lares adeuda y el cual as-ciende a una suma superior a tres mil dollars, en virtud de haber sido subrogado por el contratista Rafael García Soler en su propio lugar y derecho para el cobro de dicha suma cuya transacción se efectuó para, cobrar el demandante una suma superior a ocho mil *674dollars que había adelantado para la construcción de las obras del referido acueducto y de las cantidades que desembolsó con poste-rioridad al 26 de enero de 1916.”
Después de un juicio sobre los méritos del caso se des-estimó la demanda del tercerista.
En una escritura firmada ante notario, de fecha enero 26, 1916, y presentada como-prueba, se hace constar:
“Primero. — Que don Rafael García Soler es el contratista de las obras del acueducto de esta población y que para la construcción del mismo se halla asociado con don Francisco Paralitici.
“Segundo. — Que como esta sociedad es privada los pagos se le hacen directamente al contratista don Rafael García mediante cer-tificados mensuales de las obras ejecutadas. Que además de acuerdo con el valor de la obra tienen un diez por ciento a fondo.
“Tercero. — Que han tomado a crédito materiales, efectos y dinero a diversos personas, adeudando actualmente lo siguiente:
“A F. Elizalde Lecaroz, trescientos tres dólares diez y seis centavos; a Sbert y Márquez doscientos veinte y ocho dólares noventa y siete centavos; a Aleover & Compañía, novecientos cincuenta dó-lares; a Adriano González, trescientos sesenta y nueve dólares ochenta y seis centavos; a Márquez y Compañía, quinientos treinta y cinco dólares; a Juan B. Seín, seis mil ochenta y seis dólares cuatro centavos.
■ "Que las sumas antes expresadas hacen un total de ocho mil cuatrocientos setenta y tres dólares tres centavos, de cuya suma total se ha hecho cargo el Sr. Seín, por lo que el compareciente don Rafael García Soler a nombre de la sociedad constructora reconoce ser deudor al Sr. Seín de dicha suma total.
“Guarió. — Que como aun hay que hacer varios pagos de-mate-riales y de peones, don Rafael García Soler autoriza por la presente a. don Juan Bautista Seín para que satisfaga las cantidades nece-sarias a tal objeto entregándolas al Sr. Paralitici previos compro-bantes aprobados por el Sr. García.
“Quinto. — Que para pagar a don Juan B. Seín la suma adeudada de ocho mil cuatrocientos setenta y tres dólares cuatro centavos y las cantidades que en el futuro desembolse don Rafael García Soler subroga a don Juan B. Seín en su propio lugar y derecho, para cobrar y percibir todas las cantidades que el Municipio de Lares haya de satisfacer al Sr. García como contratista de las obras del acue-ducto incluso el diez por ciento que ha de satisfacerle después de *675terminadas las obras. Al terminarse dichas obras se hará nna liqui-dación entre el Sr. García Soler en nombre de la sociedad construc-tora y el Sr. Seín, cobrando o pagando cada uno lo que en virtud de dicha liquidación le corresponda.
í:Con estos antecedentes otorgan la siguiente: cláusula única: Don Rafael García Soler subroga a don Juan B. Seín en su propio lugar y derecho para percibir los pagos de toda clase que en su carácter de contratista de las obras del acueducto de Lares, ha de hacerle el municipio de esta población dándole poder para poder endosar y firmar todos los cheques, los cuales el municipio entregará al Sr. Seín.
Esta prueba documental fué suplementacla por las decla-raciones de testigos sobre las mismas cuestiones, particular-mente la del alcalde de Lares en cuanto al aviso que se le liabía dado junto con la copia de la escritura que envió al Departamento del Interior en San Juan.
Del récord no aparece cuál era la teoría sustentada por la corte de distrito, pero en apoyo de la sentencia el apelado arguye:
1. Que no hubo subrogación por parte del tercerista en los derechos de los acreedores de García.
2. Que si tal. subrogación se hubiera demostrado Seín no hubiera podido adquirir otros derechos que los que conser-vaban los acreedores y ellos no podrían demandar en tercería.
3. Que el interventor o tercerista no puede presentar para sostener su teoría de subrogación una deuda originada directamente de García- Soler para con él porque el pago tenía que ser sobre la deuda de otro.” 37 Cyc. 374, 375.
4. Que no hubo tal- subrogación: (a) Porque de la prueba no aparece que Seín pagara a García la cantidad completa ■del diez por ciento en cuestión, necesaria para efectuar la dicha subrogación, pero que sólo establece una deuda de Gar-cía a Seín y una garantía de otras deudas pendientes de pago por García a varios acreedores; y (b) porque el convenio o contrato entre García y Seín era un mero poder y no una subrogación convencional.
Es contestación suficiente a las tres primeras proposi-ciones indicadas decir que en este caso la alegada subroga-*676ción es convencional y no legal y que el interventor sostiene haberse subrogado en los derechos de García y no en los de los demás acreedores.
El apelante lia omitido citar autoridad alguna en apoyo de la razón apuntada en primer lugar como base para la conclusión presentada en la cuarta proposición y no vemos por qué el dinero adelantado, la promesa de futuros abonos y el propósito de saldar ciertas deudas ya contraídas y ga-rantizadas por Seín no puedan constituir una causa válida para la cesión de los derechos de García en cuanto a los futuros créditos o pagos bajo las condiciones del contrato de obras celebrado con el ayuntamiento. También creemos que el documento notarial tiene más fuerza que la de un mero poder y que muestra muy claramente la intención de trans-mitir y ceder los derechos, títulos e intereses de García en todos los plazos pendientes de pago originados por los tér-minos del contrato de obras, incluyendo el diez por ciento pagadero a la terminación del trabajo. El convenio de de-volver a García por parte de Seín el sobrante, de existir alguno, sobre la cantidad necesaria y suficiente para reem-bolsar a Seín la cantidad completa no sólo parece ser ente-ramente compatible con esta teoría del contrato sino que muy bien puede estimarse como causa adicional de la cesión.
Aunque el apelado cita también del tomo 8 de Manresa, página 436, lo que sigue:
“La subrogación convencional salvo en caso especial, de que trata el artículo .1211, necesita la intervención y el consentimiento de tres personas: el acreedor primitivo, el que le substituye y el deudor.”
Sin embargo, el mismo autor en el párrafo siguiente dice:
‘ ‘ Lo dicho no excluye ni estorba la facultad que al acreedor asiste para transmitir su crédito a otra persona que lo acepta, sin el consen-timiento del deudor; pero en tal caso no hay novación ele coniralo y sí cesión de derechos entre cuyos actos hay una indudable diferencia teórica, que puede traducirse en distintos efectos prácticos. En la novación se extingue un crédito y aparece otro, que se invoca por el nuevo acreedor como propio; en la cesión éste representa un derecho *677que pertenecía a otro y que al transmitirse no se lia extinguido. En la cesión los efectos respecto del deudor arrancan de la notificación; en la subrogación convencional de que Rabiamos, desde el momento mismo de la novación.”
En el- mismo sentido se pronuncia Novoa Seoane en su obra “El Progreso del Instrumento Público-/’ 2a. edición, página 609, al decir: “3o. Subrogación a un tercero en los derechos del acreedor, lo cual debe hacerse con el consenti-miento del deudor pues de lo contrario no sería novación sino cesión de acciones
La sentencia apelada debe revocarse.

Revocada la sentencia apelada y dictada otra declarando con lugar la demanda del inter-ventor y nido el embargo a que la misma se refiere.

Jueces concurrentes: Sres. Presidente Hernández y Aso - siados Wolf, del Toro y Aldrey.